HON. JONATHAN A. WEINSTEIN Village Attorney, Woodsburgh
We acknowledge receipt of your letter inquiring whether your village may employ special patrolmen or otherwise deputize or appoint village employees to issue appearance tickets for violations of village ordinances and the Vehicle and Traffic Law, which appearance tickets would be returnable in your village court.
We note that your village is in Nassau County and under the Nassau County Charter, municipalities within the county may divest themselves of the police function by voting at a referendum to become a part of the Nassau County Police Department.
We assume that the Village of Woodsburgh took advantage of this option. If this is the case, the village no longer has a village police department or policemen or a village police function.
Criminal Procedure Law § 150.20, subdivision 3, authorizes issuance and service of appearance tickets by a "public servant other than a police officer, who is specially authorized by law to issue and serve appearance tickets with respect to designated offenses of less than felony grade".
An informal opinion published in 1973 Op. Atty. Gen. 89, went thoroughly into the question of the identity of who may and may not issue appearance tickets, explaining that they may be issued only by persons specifically authorized by the statute law of the state. Another informal opinion published in 1974 Op. Atty. Gen. 321, reached a similar conclusion. In an informal opinion published in 1975 Op. Atty. Gen. 245, we concluded that the City of Elmira could appoint a city employee as a special policeman to issue appearance tickets. This was entirely consistent with the previous opinions because it was based upon a state statute, namely, the City Charter of the City of Elmira, which authorized the appointment of special policemen with all of the powers of police officers. Copies of the above-mentioned opinions are enclosed herewith for your convenience.
In our opinion, the Village of Woodsburgh, it being a village in Nassau County which has voluntarily relinquished its police function, has no authority to employ special patrolmen or otherwise deputize or appoint village employees to issue appearance tickets for violations of the village ordinances and the Vehicle and Traffic Law.